DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 16 June 2021.  In view of this communication and the amendment concurrently filed, claims 1 and 5 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 16 June 2021, have been fully considered and are persuasive.  
The Applicant’s argument alleges that the previously cited combination of Osawa and Asano does not disclose the combination of plural gate holes used to fill singular magnet holes.  While this argument is persuasive, it ignores the discussion that took place during the interview held on 25 May 2021, in which the examiner specifically stated that the combination of Osawa and Yamaguchi would still read on such a combination of limitations.  Therefore, the previous grounds of rejection under Asano have been withdrawn, but new grounds of rejection under Yamaguchi have now been made.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (JP 2014-057433 A), hereinafter referred to as “Osawa”, in view of Yamaguchi et al. (US 2016/0126792 A1), hereinafter referred to as “Yamaguchi”.
Regarding claim 1, Osawa discloses a rotor [20] (fig. 1-2; ¶ 0016) comprising: 
a rotor core [21] having a magnet hole [23] penetrating the rotor core [21] in an axial direction (fig. 1-2; ¶ 0021-0022); 
a first end plate [25] provided for one end side of the rotor core [21] in the axial direction and having a gate hole [27] communicating with the magnet hole [23] (fig. 2; ¶ 0021, 0027-0028); and 

    PNG
    media_image1.png
    653
    794
    media_image1.png
    Greyscale

a bond magnet [28] injected into the magnet hole [23] and the gate hole [27] (fig. 1-2, 5; ¶ 0022, 0037-0038), 
a second end plate [26], having no gate holes [27], provided for another end side of the rotor core [21] in the axial direction to close the magnet hole [23] on the other end side of the rotor core [21] in the axial direction (fig. 2, 6; ¶ 0042),
wherein the gate hole [27] is formed to be smaller than the magnet hole [23] and is positioned inside the magnet hole [23] when viewed in plan (fig. 1-2; ¶ 0028; while the gate hole diameter is equal to the radial width of the magnet slot, it covers only a small portion of the total slot area),

the gate hole [27] includes a central hole [27] positioned at a circumferentially central portion of the magnet hole [23] (fig. 2; Osawa discloses a single gate hole positioned at the center of each magnet hole).
Osawa does not disclose that the gate hole [27] includes a plurality of separate gate holes, including an end hole positioned at a circumferentially end portion of the magnet hole.
Yamaguchi discloses a rotor [1] comprising a rotor core [2] having a plurality of unseparated magnet holes [4] and a gate hole [9], wherein a bond magnet [3] is separately injection molded into each of the unseparated magnet holes [4] (fig. 1A-1B; ¶ 0021-0022); wherein the gate hole [G] comprises a plurality of separate gate holes [G], including an end hole [G] positioned at a circumferentially end portion [72] of the magnet hole [4] (fig. 1A, 6; ¶ 0029-0035; gate holes are formed above the positions labelled [9]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnets of Osawa using multiple central and end gate holes as taught by Yamaguchi, in order to introduce a larger amount of material into the magnet holes thereby reducing cycle time (¶ 0039 of Yamaguchi), as reducing the manufacturing time would inherently reduce the manufacturing costs of the permanent magnet rotor.

    PNG
    media_image2.png
    425
    550
    media_image2.png
    Greyscale

Regarding claim 5, Osawa further discloses a rotary electric machine [1] comprising the rotor [20] of claim 1 (as stated above); and a stator [10] in which the rotor [20] is inserted (fig. 1; ¶ 0016-0016).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hiroyuki et al. (US 2002/0047409 A1) discloses a rotor with embedded permanent magnets, wherein said magnets are arc-shaped and injection molded through a plurality of gate holes formed to be smaller than the magnet holes.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834